EXHIBIT 99.24 OPTIM ENERGY, LLC AND SUBSIDIARIES Consolidated Financial Statements December 31, 2010, 2009, and 2008 OPTIM ENERGY, LLC AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Glossary 1 Independent Auditors’ Report 2 Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 6 Consolidated Statements of Changes in Members’ Capital 7 Consolidated Statements of Comprehensive (Loss) 8 Notes to Consolidated Financial Statements 9 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS GLOSSARY AOCI…………… Accumulated Other Comprehensive Income (Loss) Altura Cogen…………… Optim Energy Altura Cogen, LLC, formerly Altura Cogen, LLC, subsidiary of Optim Energy Generation CAIR…………… U.S. Environmental Protection Agency’s Clear Air Interstate Rule Cascade…………….…… Cascade Investment, LLC ECJV…………… ECJV Holdings, LLC ERCOT…………… Electric Reliability Council of Texas FASB…………….…………….…… Financial Accounting Standards Board GAAP…………….…… Generally Accepted Accounting Principles in the United States of America LCC…………… Lyondell Chemical Company LIBOR…………….…… London Interbank Offered Rate MMbtu.…………… One Million British Thermal Units MW…………… Megawatt MWh…………… Megawatt Hour NOx…………… Nitrogen Oxide NRG…………….…………… NRG Energy Inc. and Subsidiaries NRG Cedar Bayou…………… NRG Cedar Bayou Development Company, LLC NRG Texas…………… NRG Texas Power, LLC, plant operator of Cedar Bayou 4, subsidiary of NRG Energy Inc. OCI…………… Other Comprehensive Income (Loss) Optim Energy…………… Optim Energy, LLC and Subsidiaries, formerly EnergyCo, LLC and Subsidiaries Optim Energy Cedar Bayou…………… Optim Energy Cedar Bayou 4, LLC, formerly EnergyCo Cedar Bayou 4, LLC Optim Energy Generation…………… Optim Energy Generation, LLC and Subsidiaries, formerly Altura Energy, LLC and Subsidiaries Optim Energy Marketing…………… Optim Energy Marketing, LLC, formerly EnergyCo Marketing and Trading, LLC or ECMT PNMR…………… PNM Resources, Inc. PNMR Services….…………… PNMR Services Company, a wholly-owned subsidiary of PNMR SEPSA…………… Steam and Electric Power Sales Agreement, an agreement with LCC SO2…………… Sulfur Dioxide Twin Oaks…………… Optim Energy Twin Oaks, LP, formerly Altura Power LP, subsidiary of Optim Energy Generation The accompanying notes are an integral part of these financial statements. 2 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS INDEPENDENT AUDITORS' REPORT To the Board of Directors and Members of Optim Energy, LLC and subsidiaries Irving, Texas We have audited the accompanying consolidated balance sheets of Optim Energy and subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in members’ capital, cash flows, and comprehensive loss, for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Optim Energy, LLC and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Dallas, Texas February 25, 2011 The accompanying notes are an integral part of these financial statements. 3 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, (In thousands) Operating revenues $ $ $ Cost of energy Operating expenses: Non-fuel operations and maintenance Administrative and general Depreciation Impairment of intangible asset - - Emission allowances write off Taxes other than income taxes Total Operating Expenses Operating (Loss) Other income and (deductions), net ) Interest expense ) ) ) (Loss) Before Income Taxes ) ) ) Income taxes (benefit) ) ) Net (Loss) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (In thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventory Intangible assets, net of amortization Derivative instruments Other current assets Total current assets Property, Plant and Equipment: Plant in service Computer hardware and software Less accumulated depreciation Construction work in progress Net property, plant and equipment Deferred Charges and Other Assets: Intangible assets, net of amortization Inventory Derivative instruments - Other deferred charges Total deferred charges and other assets Total Assets $ $ The accompanying notes are an integral part of these financial statements. 5 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (In thousands) LIABILITIES AND MEMBERS' CAPITAL Current Liabilities: Accounts payable $ $ Related party payable Accrued interest and taxes Derivative instruments Current portion of contract liability - Other current liabilities Total current liabilities Long Term Debt Deferred Credits and Other Liabilities: Asset retirement obligations Accumulated deferred income taxes Other deferred credits Total deferred credits and other liabilities Members' Capital: Accumulated other comprehensive income ) Other members' capital Total members' capital Total Liabilities and Members' Capital $ $ The accompanying notes are an integral part of these financial statements. 6 OPTIM ENERGY, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, (In thousands) Cash Flows From Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash flows from operating activities: Depreciation Contract amortization ) Emission allowances expense Net unrealized (losses) gains on derivatives ) ) Impairment of intangible asset - - Emission allowances write off Other, net ) 3 Changes in certain assets and liabilities: Accounts receivable ) ) Inventory ) ) (8
